Allow
me at the outset to join previous speakers in
congratulating you, Sir, on your election as President
of the General Assembly at its current session. In light
of the restraints on our time, I shall omit several
acknowledgements and tributes that I should have liked
to make and delve directly into matters of vital
importance to my country, to the region of the Horn of
Africa and, by extension, to all Member States of our
global community.
My Government, of course, recognizes and is
grateful for the vital contributions of the international
community, including the United Nations, to promote
peace in the aftermath of the war that Ethiopia declared
against my country, using a place called Badme as a
pretext for invasion.
The Algiers Peace Agreement, signed by the two
parties in December 2000, was drafted and brokered by
the United States, the European Union, the African
Union and Algeria, among others. Furthermore, the
international community has spent more than $700
million to date to maintain the peacekeeping force.
More than 37 countries have contributed military
personnel, which are involved in UNMEE in various
capacities. We are indeed grateful for those
contributions.
But, while we applaud those valuable
contributions, we are duty-bound to express, with equal
candour, our regret and dismay at the lack of resolute
action by the international community at this critical
time, when the entire process is on the brink of
collapse. Had the international community respected its
obligations and seen the process through with the
requisite seriousness, the border would have been
demarcated long ago. Today could have been an
auspicious moment for our peoples to celebrate, from
this rostrum, the resounding success of the United
Nations peacekeeping effort. Instead, the dark clouds
of war are once again gathering over my country
because of Ethiopia’s intransigence and the
acquiescence of major Powers as concerns Ethiopia’s
violations of international law.
Allow me to recall some of the most salient tenets
of the Algiers Peace Agreement (A/55/686, annex).
First, regarding the establishment and powers of
the Arbitration Commission, article 4.2 of the
Agreement states:
“The parties agree that a neutral Boundary
Commission composed of five members shall be
established with a mandate to delimit and
demarcate the colonial treaty boundary based on
pertinent colonial treaties (1900, 1902 and 1908)
and applicable international law. The
Commission shall not have the power to make
decisions ex aequo et bono.”
Secondly, as concerns the final and binding
nature of the decision, article 4.15 states:
11

“The parties agree that the delimitation and
demarcation determinations of the Commission
shall be final and binding. Each party shall
respect the border so determined, as well as the
territorial integrity and sovereignty of the other
party.”
Thirdly, regarding punitive measures that should
be taken against the violating party, paragraph 14 of
the Cessation of Hostilities Agreement (S/2000/601,
annex) states:
“[The] OAU and the United Nations commit
themselves to guarantee the respect for this
commitment of the two parties until the
determination of the common border … This
guarantee shall be comprised of
a) Measures to be taken by the
international community should one or both
of the parties violate this commitment,
including appropriate measures to be taken
under Chapter VII of the Charter of the
United Nations by the United Nations
Security Council.”
It has been more than two years now since the
Boundary Commission announced its decision on the
basis of the Algiers Peace Agreement. That legal
decision was reached after 15 months of litigation,
following the exchange of numerous memorandums
and a two-week verbal hearing. The decision is final
and binding in accordance with the aforementioned
Peace Agreement. Furthermore, the decision is based
on the fundamental African principle of the
inviolability of inherited colonial boundaries, which
are not of our making but which we can only respect
unless we wish to open the Pandora’s box of an endless
cycle of bloody border conflicts.
My Government has accepted in good faith the
Boundary Commission’s decision, not because it has
won in the litigation, but because we firmly believe
that the only way to secure an enduring peace is
through respect of the rule of law and the integrity of
the arbitration decision. That is why my Government
has been cooperating, and continues to cooperate, fully
and unreservedly with the Boundary Commission in all
its delimitation decisions and demarcation instructions.
Ethiopia, on the other hand, has categorically
rejected the decision of the Boundary Commission. In
a letter to the Security Council on 19 September last
year, the Ethiopian Prime Minister declared that the
work of the Commission was “in terminal crisis”. The
Prime Minister dismissed the decision of the Boundary
Commission as totally illegal, unjust and irresponsible,
and requested the Security Council to set up an
alternative mechanism to demarcate the contested parts
of the boundary.
Ethiopia, of course, has no reason whatsoever to
reject the Boundary Commission decision. Apart from
its treaty obligations, the fact is that Ethiopia has won,
by its own admission, extra territories that never
belonged to it. Those were the words of the Prime
Minister, the Foreign Minister and the Council of
Ministers on 13 April 2002, when the Boundary
Commission announced its decision.
Ethiopia’s belated and calculated rejection of the
decision was an afterthought. It was tentative and
cautious at first, but gained boldness and audacity
when it realized that it could do so with impunity. The
Prime Minister’s letter informing the Security Council
that Ethiopia totally rejected the decision of the
Boundary Commission was written 16 full months after
the decision was rendered. In a sense, Ethiopia’s
rejection has more to do with the conduct of the
international community rather than any intrinsic
problem of the decision itself.
Critical and encouraging factors in Ethiopia’s
rejection were the sympathetic dispositions towards it
and the “winks and nods” of certain countries and
some foreign missions in Ethiopia.
Ethiopia’s current arguments and excuses on the
need to factor in human and physical geography and
bogus concerns as to population dislocation or
separation of villages and homes are so fallacious as to
not even merit discussion. The legal basis for
delimiting the boundary is unequivocal, and Ethiopia
cannot inject new elements after the fact. Furthermore,
boundaries in Africa, and for that matter elsewhere in
the world, are not always carved out of natural rivers
and ravines to exclude contiguous villages lying on
either side of the boundary between two countries.
In the case of the Eritrea-Ethiopia boundary, in
1998 Ethiopia expelled 14,500 Eritreans who had
inhabited 39 villages on the eastern part of the Badme
line since the 1920s. Those people have spent the last
several years in makeshift camps in western Eritrea.
An additional 58,000 Eritreans remain displaced
because Ethiopia continues to occupy our sovereign
12

territories. All in all, more than 90,000 Eritreans, and
Ethiopians of Eritrean origin, were expelled from
Ethiopia in 1998 because the Ethiopian Prime Minister
declared that “Ethiopia has every right to expel any
foreign citizen if it does not like the colour of their
eyes”. How can Ethiopia now invoke the possible
dislocation of a few thousand settlers to prevent
demarcation of the boundary and jeopardize regional
peace?
In spite of Ethiopia’s violations of the Peace
Agreements, major Powers within the international
community have not taken critical steps to persuade
Ethiopia to uphold the rule of law and abide by its
treaty obligations. On the contrary, Ethiopia is
continuing to obtain massive humanitarian, economic
and military support from major Powers. Full-fledged
economic sanctions may not have been necessary, but
the debt cancellation, budgetary support and other
substantial injections of economic and humanitarian
assistance extended to Ethiopia have not been linked to
a positive performance in the peace process. As far as
Eritrea is concerned, therefore, the problem is not
Ethiopia’s bad-faith conduct in the border dispute, but
international silence and acquiescence with regard to
its violations, which has, in turn, encouraged its
intransigence.
It is regrettable that the United Nations
Secretariat and some Powers have introduced — and
continue to dwell on — tangential issues, instead of
taking concrete action to push the peace process
forward. Such notions are not only extraneous to the
Algiers Peace Agreement, but, if they were to become
operational, would actually subvert and derail the
peace process and significantly contribute to tension
and conflict. Here, I am referring to the related issues
of the Special Envoy of the Secretary-General and the
“dialogue” to renegotiate the final and binding decision
of the Boundary Commission.
I would like to stress that the appointment of the
Special Envoy occurred only a few weeks after
Ethiopia had formally and officially rejected the
Boundary Commission decision requesting the Security
Council to create a new mechanism. While my
Government did not see any benefit or rationale for
that course of action, it did not reject the proposal
outright. We sought unambiguous clarifications with
regard to the mandate and functions of the Special
Envoy through various communications, emphasizing
that we could not possibly contemplate renegotiation of
the decision in any form. Unfortunately, our efforts did
not bear fruit, and the lack of clarity of the responses
we received only reinforced our original suspicions.
My Government has therefore informed the Secretary-
General that it considers that the issue of the Special
Envoy — which has eclipsed the key issue for almost a
year now — to be a closed chapter and appealed to the
Secretary-General to refocus international attention on
Ethiopia’s violations of the Algiers Peace Agreement
and the rule of law.
In the same vein, the issue of bilateral dialogue
with Ethiopia should be viewed and can be understood
only in its proper perspective. Eritrea has no problem
with the idea of fully normalizing its relations with
Ethiopia and reviving good-neighbourly relations. We
are neighbours, destined to live together and in
harmony. But we cannot possibly put the cart before
the horse and discuss economic or security issues, or
other issues relating to cooperation, while Ethiopia is
forcibly occupying our land in blatant breach of the
Algiers Peace Agreement and the decision of the
Boundary Commission. Indeed, Eritrea will not need
the good offices of an intermediary in order to resume
normal bilateral ties with Ethiopia once the critical
border issue is resolved legally and peacefully. I must
stress that the border issue cannot be the subject of
sterile dialogue such as that sought by Ethiopia. That is
legally untenable and practically impossible.
The cost of inaction by the international
community to regional peace and stability will be
enormous, and my Government sincerely hopes that the
indifference that we have witnessed over the past two
years will be rectified in time. Eritrea has shown
maximum patience and restraint, even though its
sovereign territories remain occupied by force. But
patience has a limit — particularly given that the
humanitarian burden is of great importance and that the
situation in that regard has been unsustainable for a
long time. Indeed, over 60,000 of our citizens continue
to live in makeshift camps, unable to return to their
home villages.
In his address to the General Assembly on
21 September 2004, the Secretary-General made a
passionate appeal for respect for the rule of law at
home and abroad. The people and the Government of
Eritrea would like to thank him for that statement,
which they subscribe to in its entirety and endorse
without reservation. Eritreans continue to be victims of
the violation of the rule of law as a result of Ethiopia’s
13

rejection, with impunity, of the final and binding
decision of an arbitration commission sanctioned by
the United Nations and other organizations, as well as
by other States.
Eritreans also fully agree that the rule of law
begins at home, including at the United Nations. It
must not be forgotten that the implementation of the
Commission’s decision was guaranteed by a treaty
obligation signed by the Secretary-General on behalf of
the United Nations. It is therefore essential to note that
any stalemate in the demarcation process is a stalemate
not between Eritrea, which has accepted the decision
without any reservations or conditions, and Ethiopia,
which has rejected it, but between Ethiopia and the
United Nations, which has guaranteed implementation
and provided for punitive action, under Chapter VII of
the Charter, against the party that refuses to implement
the Commission’s decision.
The United Nations has the duty of enforcing the
rule of law. This is a violation of the rule of law and
demonstrates the collective failure of the United
Nations to uphold the law and to instil respect for it in
our fellow men and women. Ethiopia cannot be above
the law; Eritrea should not be denied its protection, and
the United Nations must employ its enforcement
capacity for the rule of law by fulfilling its treaty
obligations.
Before concluding, I would like to outline briefly
the views of my Government on other regional
problems. My Government warmly welcomes the
progress made over the past few months in promoting
reconciliation and lasting peace in Somalia. Although
we are handicapped by the war imposed on us by
Ethiopia, we have nonetheless continued to make
modest contributions to a durable and peaceful
resolution of Somalia’s internal problem. Our approach
has always hinged on supporting the Somalis as they
try to find their own solutions and on preventing the
fragmentation and Balkanization of Somalia, which
have been driven by external, rather than internal,
tendencies.
The magnitude of the humanitarian crisis in the
Sudan is too well known to merit explanation here. But
as the international community focuses on what is
currently taking place in Darfur, what is often missed
is the larger picture of regional destabilization and
incalculable human suffering that the fundamentalist
extremist regime has been fomenting for almost
15 years. Furthermore, the ramifications of the
National Islamic Front’s policies, which are based on
extremist ideology, have not been confined to the
Sudan but have affected several neighbouring
countries, including my country. It is therefore
essential that major Powers in the international
community see the problem for what it is and assess it
on the basis of what it portends.
In conclusion, I would like to restate the position
of my Government on the relevant ongoing debate
about the reform of the United Nations system. It is
clear to us, as a matter that has been reinforced by our
recent experience, that, despite many achievements,
there are areas of critical shortfall that require reform
and restructuring. We also believe that parameters and
considerations that were relevant when the United
Nations was established in the immediate aftermath of
the Second World War need to be revisited and
adjusted, in accordance with contemporary realities.
Furthermore, representation in the Security Council
must satisfy the criteria of reasonable regional
representation and equity, as well as of the equality of
sovereign nations, as enshrined in the Charter.